                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                           /:/Leo
                           MISSOULA DIVISION                                APR O4 2019
                                                                       c1er1c. tJ
                                                                         Diitii'cts. District
                                                                               Af.· o, AAont Couri
                                                                                    1Ssou1a ana
 WILDEARTH GUARDIANS, a non-                         CV 19-56-M-DWM
 profit organization; and WESTERN
 WATERSHEDS PROJECT, a non-
 profit organization,
                                                            ORDER
              Plaintiffs,

       vs.

 CHIP WEBER, in his capacity as
 Forest Supervisor for the Flathead
 National Forest; and the UNITED
 STATES FOREST SERVICE, a
 federal agency,

              Defendants.


      Plaintiffs Wildearth Guardians and Western Watersheds Project move for

the admission of Susan Jane M. Brown, John R. Mellgren, and Marla Fox to

practice before this Court in this case with Kelly E. Nokes to act as local counsel.

The applicant attorneys' applications appear to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs' motions to admit Susan Jane

M. Brown, John R. Mellgren, and Marla Fox pro hac vice (Docs. 3, 4, 5) are

GRANTED on the condition that Ms. Brown, Mr. Mellgren, and Ms. Fox shall do

their own work. This means that Ms. Brown, Mr. Mellgren, and Ms. Fox must do

their own writing; sign their own pleadings, motions, and briefs; and appear and
                                          1
participate personally. Counsel shall take steps to register in the Court's electronic

filing system ("CM-ECF"). Further information is available on the Court's

website, www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Brown, Mr. Mellgren, and Ms. Fox, within fifteen (15) days of the date of this

Order, file a notice acknowledging their respective admission under the terms set

forth above. Counsel are advised that this Court's custom is to limit each side to

two pro hac vice admissions. This Order will be reconsidered if difficulties arise

because of the departure from custom in this case.

      DATED    this--faay      of April, 2019.

                                       ~--.




                                                     V




                                          2
